EXHIBIT 3.1 CERTIFICATE OF DESIGNATION OF SERIES A JUNIOR PARTICIPATING PREFERRED STOCK (Pursuant to Section 151 of the Delaware General Corporation Law) CARDIOTECH INTERNATIONAL, INC.,a corporation organized and existing under the General Corporation Law of the State of Delaware (hereinafter called the “Company”), hereby certifies that the following resolutions were adopted by the Board of Directors of the Corporation as required by Section151 of the General Corporation Law pursuant to an action by unanimous written consent of the Board of Directors: RESOLVED,that pursuant to the authority granted to and vested in the Company’s Board of Directors in accordance with the provisions of the Company’s Certificate of Incorporation (the “Charter”), the Board of Directors hereby creates a series of Junior Preferred Stock and hereby states the designation and number of shares, and fixes the designations and the powers, preferences and rights, and the qualifications, limitations and restrictions thereof (in addition to the provisions set forth in the Charter, which are applicable to all classes and series of the Company’s preferred stock), as follows: SeriesA Junior Participating Preferred Stock: Section 1.
